902 F.2d 1568
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Marad Khan DORANI, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 89-6491.
United States Court of Appeals, Sixth Circuit.
May 21, 1990.

1
Before KENNEDY and RYAN, Circuit Judges, and JULIAN A. COOK, Chief District Judge.*

ORDER

2
Petitioner, Marad Khan Dorani, appeals an order of the district court which denied his motion to vacate sentence.  He now moves for leave to proceed in forma pauperis and for a transcript at government expense.  Upon review of the record and petitioner's brief, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
In August 1989, petitioner was found guilty of possession of narcotics with the intent to distribute in violation of 21 U.S.C. Sec. 841 and was sentenced to a term of eight years imprisonment.  In a letter to the District Court for the Middle District of Tennessee, he subsequently challenged the validity of his conviction on the ground that he had not received effective assistance of counsel.  Among the various inadequacies of his trial attorney, Lionel Barrett, petitioner included:  1) the failure to meet with him with sufficient frequency to construct a defense and otherwise prepare him for trial;  2) the failure to contact and call potential witnesses;  and 3) counsel's inability to secure both a change of venue and petitioner's release on bond.  The district court construed petitioner's letter as a motion to vacate sentence pursuant to 28 U.S.C. Sec. 2255, appointed counsel to represent petitioner, and scheduled the matter for an evidentiary hearing.  Based upon the testimony provided by petitioner, Barrett, and an associate who had worked on the case, the district court entered findings of fact to the general effect that the alleged instances of ineffective assistance had either not occurred or represented trial tactics which the court was without authority to question.  As a result, the district court determined that petitioner's trial counsel had not been ineffective under the standard contained in Strickland v. Washington, 466 U.S. 668, 687-88 (1984), and denied the motion to vacate sentence.  Petitioner then filed this appeal.


4
Upon review we find no error in the denial of the motion to vacate sentence.  Accordingly, the motion for leave to proceed in forma pauperis is granted.  The motion for a transcript is denied for the reason that a transcript has already been provided.  Finally, the district court's final order is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Julian A. Cook, Chief U.S. District Judge for the Eastern District of Michigan, sitting by designation